Citation Nr: 1641152	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

In its January 2014 decision and remand, the Board deferred adjudication of a claim for entitlement to a compensable rating for hepatitis B prior to February 25, 2008 pending additional notice and development.  Specifically, the Board noted that, in March 2011, the RO found that there was clear and unmistakable error (CUE) in its December 2008 rating decision which assigned an effective date of May 11, 2007 for the grant of service connection for hepatitis B, and changed the effective date to February 25, 2008.  Because the RO first announced its decision in an April 2011 supplemental statement of the case, the Board directed that the RO issue proper notice of the March 2011 determination that there was CUE in the December 2008 rating decision's assignment of May 11, 2007 as the effective date for the grant of service connection for hepatitis B, changing the effective date to February 25, 2008.  The Board also instructed the RO to provide notice of the Veteran's appeal rights, and to issue a statement of the case if the Veteran disagreed with the decision.  The Board deferred resolution of the issue of entitlement to a compensable rating for hepatitis B prior to February 25, 2008 pending completion of this action.

In November 2015, the RO issued a letter to the Veteran notifying her of its March 2011 rating decision and March 2011 supplemental statement of the case which established a new effective date of February 25, 2008 for the grant of service connection for hepatitis B based upon clear and unmistakable error in the December 2008 rating decision.  She was provided with notice of her right to appeal the RO's decision.  Review of the record reflects that she has not filed a notice of disagreement within the one-year time period following the November 2015 letter; therefore, the RO's decision has become final.  Accordingly, the current effective date for the award of service connection for hepatitis B is February 25, 2008.

Although the Veteran properly appealed the December 2008 rating decision's award of an initial noncompensable disability rating for hepatitis B, the issue of entitlement to a rating greater than 20 percent for hepatitis B from February 25, 2008 was denied by the Board in its January 2014 decision.  As the Veteran has not appealed the February 25, 2008 effective date assigned by the RO, the Board does not have jurisdiction over the issue of entitlement to an effective date prior to February 25, 2008 for the award of service connection for hepatitis B.  Accordingly, as the issue of entitlement to an initial compensable disability rating for hepatitis B from February 25, 2008 was fully adjudicated in the Board's January 2014 decision, there remains no issue for appellate consideration.

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the Veteran's claim for entitlement to service connection for hypertension is needed.  Initially, the Board finds the April 2014 VA opinion regarding the existence and etiology of the Veteran's hypertension to be inadequate.  The April 2014 VA examiner concluded that the Veteran had hypertension during her pregnancy only, based upon the finding that there was no diagnosis of hypertension or medications during the prior 24-month period to suggest a diagnosis.  However, the post-service medical evidence of record confirms diagnoses of and treatment for hypertension, as shown in VA treatment records dated in 2008 and 2009.  Furthermore, the Veteran was prescribed Lisinopril in 2009, and the December 2010 VA examiner concluded that a diagnosis of hypertension was established, although the disability was controlled without medication at that time.  McClain v. Nicholson, 21 Vet App 319 (2007) (A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).

Also, the April 2014 VA examiner's opinion that it is less likely than not that the Veteran's hypertension was caused by her active duty service is inadequate as the examiner did not provide supporting rationale based upon an accurate review of the pertinent evidence.  The rationale provided consisted of the examiner's finding that the Veteran had hypertension during pregnancy only; however, review of the Veteran's service treatment records confirms elevated blood pressure readings outside of the timeframe of her pregnancy, which was roughly late April 2002 through January 2003.  Specifically, the service treatment records reflect blood pressure readings of 153/80, 142/85, 136/73, 137/71, 140/61, and 149/82 during the time period of October 2003 through May 2004.  Additionally, the examiner did not explain why the Veteran's current hypertension was not related to her in-service elevated blood pressure readings, and why her current hypertension was not related to her in-service gestational hypertension.  For the foregoing reasons, the Veteran should be provided with a new VA examination to assess the existence and etiology of her hypertension.

Additionally, review of the more recent VA treatment records reflects that the Veteran receives treatment for her hypertension at a non-VA facility.  In a November 2015 record, the Veteran indicated that her hypertension was managed by her non-VA primary care physician at Breezewood Clinic.  As the private treatment records from this facility may be relevant to the Veteran's claim for service connection, the RO should attempt to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate form for authorization to release records to VA, and request that she complete and submit it in favor of the Breezewood Clinic and any other provider who manages her hypertension.  Thereafter, attempt to obtain all identified treatment records from the named provider(s).  The RO must make two attempts to obtain the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  After obtaining all available private treatment records, provide the Veteran with a new VA examination to determine the existence and etiology of her hypertension.  The Veteran's claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  After review of the service and post-service medical evidence of record, and the lay statements of record, the examiner must provide the following opinions:

*Does the Veteran have a current diagnosis of hypertension?  If so, please specify the type of hypertension present (i.e., is it essential hypertension)?  If not, please explain this conclusion in light of the multiple diagnoses of hypertension in the post-service medical evidence.

*Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's current hypertension is etiologically related to her in-service gestational hypertension or the post-pregnancy elevated blood pressure readings?

For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.  The opinion(s) must be supported by complete rationale.

3.  Notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2015).

4.  After completing the requested development, and completion of any other development deemed necessary in light of the above, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




